ROBERT L. BLAND, Judge.
This claim is in the sum of $19.80. It grows out of a collision between one of respondent’s trucks and an automobile owned and driven by claimant. On November 20th, 1943, state road commission truck no. 630-36, was being driven by Allen Stevens, from Washington Pike, a State controlled highway in Brooke county. At the same time claimant was travelling on the highway in his Oldsmobile automobile, bearing West Virginia license 125-7A. It was following the truck. When it attempted to pass the truck the state vehicle drew to the side of the highway near a filling station. The driver of the state vehicle failed to give proper warning signal when he made a quick turn to the left of the road and as a result the two vehicles collided. Claimant’s automobile was damaged to the extent that he was obliged to pay the amount of this claim for necessary repairs.
The head of the agency concerned concurs in the claim. Its payment is approved by W. Bryan Spillers, assistant attorney general.
An award is made in favor of claimant, Ignacy Grisur, for the sum of nineteen dollars and eighty cents ($19.80).